MEMORANDUM *
Bryan Phillips appeals the sentence imposed after he pleaded guilty to receipt and possession of child pornography. We affirm.
The district court applied the correct legal standard in concluding that Phillips had demonstrated no compelling interest sufficient to overcome the presumed right of access to court documents. See Oregonian Publ’g Co. v. U.S. Dist. Court, 920 F.2d 1462, 1465 (9th Cir.1990) (discussing right of access). Aside from this, we lack sufficient information to determine that the court abused its discretion in the respects claimed by Phillips. See Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 n. 3 (9th Cir.2006) (noting standard of review). At Phillips’s request the report was withdrawn and returned to him; accordingly, it is not part of the record on appeal. See Federal Rule of Appellate Procedure 10(b)(2) (providing that “[i]f the appellant intends to urge on appeal that a finding or conclusion is unsupported by the evidence or is contrary to the evidence, the appellant must include in the record a transcript of all evidence relevant to that finding or conclusion”). In any event, other options for protecting his asserted interests were available that he did not pursue.
The district court recognized that the Guidelines were advisory, it considered and weighed the factors in 18 U.S.C. § 3553(a), and the sentence it arrived at was not unreasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.